DETAILED ACTION
The Examiner acknowledges Claims 1, 2, 5-8 and 13 have been amended.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 1 and 8 have been withdrawn. 
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-15 under nonstatutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of Double Patenting is made [see rejection below].
Double Patenting
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,407,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are basically similar except the Applicant recites “a plurality” of acoustic ceiling tiles and magnetic assemblies and the associated structure to accept a plurality of these elements. Furthermore, the claims have been broadened by removing the limitation about the magnet retaining clip being configured to be temporarily removed and reattached as well as the aesthetically pleasing design limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise a plurality of acoustic ceiling tiles and magnetic assemblies, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635